Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 1 of 10 PageID #: 41




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


 ROBERT CAMAROTA,                                   )
                                                    )
      Plaintiff,                                    )   Case No. 3:18-cv-00766-DJH-RSE
                                                    )
 v.                                                 )   Electronically Filed
                                                    )
 EXPERIAN INFORMATION                               )
 SOLUTIONS, INC.,                                   )
                                                    )
      Serve:       CT Corporation System            )
                   Registered Agent                 )
                   306 W. Main Street               )
                   Suite 512                        )
                   Frankfort, KY 40601              )
                                                    )
 and                                                )
                                                    )
 DCQ, LLC,                                          )
 d/b/a OXYGEN RECOVERY GROUP,                       )
                                                    )
      Serve:       Jonathan Abenson                 )
                   DCQ, LLC                         )
                   1 Hillcrest Center Drive         )
                   Suite 314                        )
                   Spring Valley, NY 10977          )
                                                    )
      Defendants.                                   )


                                               * * * * *

                                  FIRST AMENDED COMPLAINT

           1.      This is an action for actual and statutory damages brought by Plaintiff Robert

 Camarota against Defendants Experian Information Solutions, Inc., and DCQ, LLC, d/b/a/

 Oxygen Recovery Group, for violations of the Fair Credit Reporting Act, which prohibits
Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 2 of 10 PageID #: 42




 creditors and credit reporting agencies from furnishing or reporting false or inaccurate consumer

 credit information.

        2.        Mr. Camarota’s business, Southern Armament, LLC, was the victim of an online

 hacking attack, and its payment processor alleged it was responsible for numerous resulting fees.

 Oxygen Recovery, on behalf of the payment processor, attempted to collect the alleged business

 debt from Mr. Camarota personally. Mr. Camarota disputed the debt’s validity and that he was

 personally liable for it. Ultimately, Oxygen Recovery wrongly reported to Experian that Mr.

 Camarota was delinquent on personal debt.

        3.        Experian subsequently reported Southern Armament’s alleged business debt on

 Mr. Camarota’s personal credit report. The report stated the alleged debt was Mr. Camarota’s

 personal responsibility, delinquent, and in collections. Mr. Camarota disputed the accuracy of the

 reported information. However, Experian denied the dispute without conducting a reasonable

 investigation or adequately confirming the accuracy of the reported information.

        4.        Defendants continued to furnish and report false and inaccurate information on

 Mr. Camarota’s personal credit report after his disputes. Because of Defendants’ actions, Mr.

 Camarota suffered damages, including loss of credit worthiness and denial of credit

 opportunities.

                                PARTIES, JURISDICTION AND VENUE

        5.        Mr. Camarota is a resident of Louisville, Jefferson County, Kentucky. At all times

 relevant to this action, he was a consumer as defined by the FCRA, 15 U.S.C. § 1681a, et seq.

        6.        Defendant Experian Information Solutions, Inc., is an Ohio for-profit corporation

 principally located at 475 Anton Boulevard, Costa Mesa, Orange County, California 92626.

 Experian is registered to do business in the Commonwealth of Kentucky and does extensive



                                                   2
Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 3 of 10 PageID #: 43




 business within this District. At all times relevant to this action, it compiled and maintained files

 on consumers on a nationwide basis and was a consumer reporting agency as defined by the

 FCRA, 15 U.S.C. § 1681a, et seq. It also regularly engaged in the business of assembling,

 evaluating, and dispensing information concerning consumers for the purpose of furnishing

 customer reports to third parties.

         7.      Defendant DCQ, LLC, d/b/a/ Oxygen Recovery Group, is a New York limited

 liability company principally located at 1 Hillcrest Center Drive, Suite 314, Spring Valley,

 Rockland County, New York 10977. Oxygen Recovery does extensive business within this

 District. At all times relevant to this action, it was a furnisher of consumer credit information to

 credit reporting agencies as defined by the FCRA, 15 U.S.C. § 1681a, et seq.

         8.      This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C. §

 1681p and 28 U.S.C. § 1331.

         9.      Venue is proper as Defendants regularly conduct business in this District, Mr.

 Camarota is a resident of this District, and the events that form the basis of this Complaint

 occurred in this District.

                                               FACTS

         10.     Mr. Camarota organized and managed Southern Armament, LLC., a Kentucky

 limited liability company.

         11.     Southern Armament accepted debit and credit card transactions through its

 website and, as a result, conducted the majority of its business online.

         12.     To facilitate its online business, Southern Armament allowed Cynergy Data, LLC

 to process its online debit and credit card transactions in exchange for processing fees.




                                                   3
Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 4 of 10 PageID #: 44




        13.     Southern Armament’s website suffered an online hacking attack. Over the course

 of several days, unknown individuals used automated programs to flood the website with

 thousands of fraudulent online orders.

        14.     The unknown individuals illegally used multiple inactive, declined, invalid, and

 unauthorized debit and credit cards to secure the orders and steal Southern Armament’s products.

        15.     Despite the fraudulent nature of the orders, Cynergy Data charged Southern

 Armament for processing fees that accrued during the attack.

        16.     Southern Armament disputed the validity of the fees, and Cynergy Data hired

 Oxygen Recovery to collect the alleged debt.

        17.     Oxygen Recovery ultimately contacted Mr. Camarota in his personal capacity

 claiming he was liable for Southern Armament’s alleged business debt.

        18.     Oxygen Recovery demanded $6,037.50 from Mr. Camarota to satisfy Southern

 Armament’s alleged debt.

        19.     Mr. Camarota disputed the validity of the debt, as well as the assertion he was

 personally liable for his business’s debt.

        20.     Despite the dispute, Oxygen Recovery subsequently reported Southern

 Armament’s alleged debt under Mr. Camarota’s name to Experian.

        21.     However, Oxygen Recovery did not report that Mr. Camarota did not personally

 accrue or default on the debt, or that he was only an alleged guarantor.

        22.     Experian subsequently reported Southern Armament’s alleged business debt on

 Mr. Camarota’s personal credit report.

        23.     Experian’s report was inaccurate. It reported business debt on Mr. Camarota’s

 personal credit report without distinguishing the business relationship, failed to note Mr.



                                                  4
Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 5 of 10 PageID #: 45




 Camarota did not accrue or default on the debt personally, and did not state Mr. Camarota was

 only an alleged guarantor.

        24.     Mr. Camarota filed a dispute with Experian regarding the truth and accuracy of

 the alleged business debt appearing on his personal credit report.

        25.     Experian received a reasonable period of time to perform an investigation into

 Mr. Camarota’s dispute.

        26.     However, Experian failed to conduct an adequate investigation concerning the

 dispute and ultimately denied it.

        27.     Experian further failed to provide Mr. Camarota with documentation reflecting

 any investigation occurred or that the truth and accuracy of the disputed information was

 confirmed.

        28.     Following his disputes, Oxygen Recovery and Experian continued to furnish and

 report the false and inaccurate information regarding Southern Armament’s alleged business debt

 on Mr. Camarota’s personal credit report.

        29.     Oxygen Recovery continued to report the alleged debt in Mr. Camarota’s name,

 while failing to also report that Mr. Camarota did not accrue or default on the debt personally

 and that he was only an alleged guarantor.

        30.     Experian continued to report the false and inaccurate information on Mr.

 Camarota’s personal credit report despite knowing its truth and accuracy was disputed, having a

 reasonable amount of time to investigate the matter, and failing to sufficiently validate the

 information on the report.

        31.     Experian continued to report information related to the alleged debt while failing

 to distinguish the business relationship between Mr. Camarota and Southern Armaments or note



                                                  5
Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 6 of 10 PageID #: 46




 that Mr. Camarota was only an alleged guarantor who did not personally accrue or default on the

 alleged debt.

        32.      Mr. Camarota suffered damages as a result of Defendants’ unlawful reports,

 including loss of credit worthiness, decreased credit score, higher interest rates on financing

 opportunities, and emotional distress.

                                      COUNT 1:
                          WILLFUL NONCOMPLIANCE WITH THE
                             FAIR CREDIT REPORTING ACT
                                      (Experian)

        33.      Mr. Camarota incorporates by reference the allegations previously set forth in this

 Complaint.

        34.      Experian’s failure to remove the disputed items from Mr. Camarota’s credit report

 despite its knowledge that the disputed information was false or inaccurate was a willful

 violation of its duties to ensure maximum possible accuracy of consumer reports, as stated in 15

 U.S.C. 1681a, et seq.

        35.      Experian’s failure to note Mr. Camarota’s business relationship or that he was

 only an alleged guarantor who did not personally accrue or default on the debt, despite its

 knowledge of those facts, was a willful violation of its duties to ensure maximum possible

 accuracy of consumer reports, as stated in 15 U.S.C. 1681a, et seq.

        36.      Experian’s failure to evaluate or consider Mr. Camarota’s information, claims, or

 evidence, and its failure to make any sufficient attempts to correct or remove the disputed items

 within a reasonable time following its receipt of Mr. Camarota’s dispute is a willful violation of

 its duties regarding investigation of disputed items, as stated in 15 U.S.C. 1681a, et seq.

        37.      Experian’s actions caused Mr. Camarota to suffer damages, including emotional

 and mental distress; anxiety; inconvenience; embarrassment; harm to reputation; decreased credit

                                                  6
Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 7 of 10 PageID #: 47




 score, rating, and worthiness; and loss of credit opportunities, in an amount to be determined at

 trial.

          38.   In addition to actual damages, interest, expenses, and court costs, Mr. Camarota is

 entitled to attorney’s fees, statutory damages, and punitive damages pursuant to 15 U.S.C. §

 1681n, in an amount to be determined at trial.

                                     COUNT 2:
                        NEGLIGENT NONCOMPLIANCE WITH THE
                            FAIR CREDIT REPORTING ACT
                                     (Experian)

          39.   Plaintiff incorporates by reference the allegations previously set forth in this

 Complaint.

          40.   In the alternative, by engaging in the conduct set forth above, Experian

 negligently failed to remove, correct, or note the disputed items on Mr. Camarota’s credit report

 in violation of its duties to ensure maximum possible accuracy of consumer reports, as stated in

 15 U.S.C. 1681a, et seq.

          41.   In the alternative, by engaging in the conduct set forth above, Experian

 negligently failed to evaluate or consider Mr. Camarota’s information, claims, or evidence, and

 failed to make sufficient attempts to remove or correct the disputed items within a reasonable

 time following their receipt of Mr. Camarota’s dispute, in violation of their duties regarding

 investigation of disputed items, as stated in 15 U.S.C. 1681a, et seq.

          42.   Experian’s actions caused Mr. Camarota to suffer damages, including emotional

 and mental distress; anxiety; inconvenience; embarrassment; harm to reputation; decreased credit

 score, rating, and worthiness; and loss of credit opportunities, in an amount to be determined at

 trial.




                                                  7
Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 8 of 10 PageID #: 48




        43.     In addition to actual damages, interest, expenses, and court costs, Mr. Camarota is

 entitled to attorney’s fees and statutory damages to 15 U.S.C. § 1681o, in an amount to be

 determined at trial.

                                        COUNT 3:
                            WILLFUL NONCOMPLIANCE WITH THE
                               FAIR CREDIT REPORTING ACT
                                     (Oxygen Recovery)

        44.     Mr. Camarota incorporates by reference the allegations previously set forth in this

 Complaint.

        45.     By engaging in the conduct set forth above, Oxygen Recovery knowingly and

 willfully furnished false and inaccurate information regarding Mr. Camarota to consumer

 reporting agencies in violation of 15 U.S.C. § 1681a, et seq.

        46.     Oxygen Recovery’s actions caused Mr. Camarota to suffer damages, including

 emotional and mental distress; anxiety; inconvenience; embarrassment; harm to reputation;

 decreased credit score, rating, and worthiness; and loss of credit opportunities, in an amount to

 be determined at trial.

        47.     Mr. Camarota demands that Oxygen Recovery correct their credit reporting and

 disclose all credit reporting agencies to whom they reported inaccurate credit information, such

 that an investigation into the report may commence pursuant to 15 U.S.C. § 1681i.

        48.     In addition to actual damages, interest, expenses, and court costs, Mr. Camarota is

 entitled to attorney’s fees, statutory damages, and punitive damages pursuant to 15 U.S.C. §

 1681n, in an amount to be determined at trial.

                                        COUNT 4:
                           NEGLIGENT NONCOMPLIANCE WITH THE
                               FAIR CREDIT REPORTING ACT
                                     (Oxygen Recovery)



                                                  8
Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 9 of 10 PageID #: 49




          49.    Mr. Camarota incorporates by reference the allegations previously set forth in this

 Complaint.

          50.    In the alternative, by engaging in the conduct set forth above, Oxygen Recovery

 negligently furnished false and inaccurate information regarding Mr. Camarota to consumer

 reporting agencies in violation of 15 U.S.C. § 1681a, et seq.

          51.    Oxygen Recovery’s actions caused Mr. Camarota to suffer damages, including

 emotional and mental distress; anxiety; inconvenience; embarrassment; harm to reputation;

 decreased credit score, rating, and worthiness; and loss of credit opportunities, in an amount to

 be determined at trial.

          52.    Mr. Camarota demands that Oxygen Recovery correct their inaccurate credit

 reporting and disclose all credit reporting agencies to whom they reported inaccurate credit

 information, such that an investigation into the report may commence pursuant to 15 U.S.C. §

 1681i.

          53.    In addition to actual damages, interest, expenses, and court costs, Mr. Camarota is

 entitled to attorney’s fees and statutory damages pursuant to 15 U.S.C. § 1681o, in an amount to

 be determined at trial.

                                     REQUEST FOR RELIEF

          Wherefore, Mr. Camarota demands relief against Defendants as follows:

          a.     Entry of a Judgment to compensate him for damages to which he is entitled,

 including but not limited to actual, compensatory, statutory and punitive damages;

          b.     Interest on all of the aforementioned amounts at the maximum rate and for the

 maximum duration allowed by applicable law;




                                                  9
Case 3:18-cv-00766-DJH-RSE Document 9-1 Filed 12/11/18 Page 10 of 10 PageID #: 50




            c.   Injunctive relief prohibiting Defendants from engaging in similar conduct in the

  future.

            d.   Trial by jury on all issues so triable;

            e.   An award of attorney fees and costs herein incurred;

            f.   Any and all other relief to which he may be entitled, including the right to amend

  this Complaint to add additional claims or additional parties after conducting appropriate

  discovery.


                                                           Respectfully submitted,

                                                           CRAIG HENRY PLC
                                                           James Craig
                                                           Isaac T. Fain

                                                           s/ James Craig_________________
                                                           239 South Fifth Street, Suite 1400
                                                           Louisville, KY 40202
                                                           Telephone: (502) 614-5962
                                                           Facsimile: (502) 614-5968
                                                           jcraig@craighenrylaw.com
                                                           ifain@craighenrylaw.com

                                                           Counsel for Robert Camarota




                                                    10
